/

 

 

 

 

 

 

 

 

 

LFILE\) __REcEion
case 3:18-cv-00284-LRH-ch oocumem 41~1 l=iled 04/10/ Ls-PJQEEBFG¢ 16 ___ SERVED ON
OUNSEUPART|ES OF RECORD
APR l 2 2019
IN THE UNITED STATED DISTRICT COUR1H
FOR THE DISTRICT OF NEVADA cLERK us olsTRlcT couRT
olsrmcr or NEvAoA
Lawson, Case Number : 3:18-cv (WZBA-LRH._ DEPUTY
Plaimiff,
VS.
ORDER GRANDING EX PARTE
Klondex Mines, Ltd. et al., MOTION TO REMOVE ATTORNEY
ASSOCIATION FROM CASE DOCKET
Defendant.

 

 

UPON THE EX PARTE MOTION of Katherine Johnson to have her name removed from
any association with the above-captioned case, cause and good grounds appearing for the
requested relief, the Court hereby Orders that the Clerk of the Court remove Katherine Johnson,
counsel for the Federal Trade Commission, 600 Pennsylvania Ave., NW, CC-9528, Wash .ngton,
DC 20580, as an attorney associated with the above-captioned case.

ERED

 
 
 

IT lS SO

 

Honorable(M,a§istrate Judge a la Baldwin Carry

DATED: il !% z¢zlfi

 

